Mr. Justice Wole
delivered the opinion of the court.
On February 25, 1905, the fiscal of the judicial district of-Gruayama filed an information in said district court against Eduardo Perez, charging him-with the commission of the crime of malicious burning, comprised in section 407 of the Penal Code, committed as follows:
“On February 16, 1905, the defendant, Eduardo Perez, entered upon a tract of land planted in sugar-cane forming part of the 'Adela’ plantation, in the jurisdiction of Salinas, judicial district of Guayama, belonging to Bertram W. Greene, and maliciously set fire to said sugar-cane, 5 cuerdas thereof being burned.”
The above information was read to the defendant on February 28th of the same year, and he pleaded not guilty. On the following 10th of March, the case was called to trial, both parties appearing; and after the trial had been held, the court found the defendant guilty of the crime comprised in section 407 of the Penal Code, and on the 15th of the same month sentenced him to three years in the penitentiary at hard labor, and to pay the costs.
From this judgment an appeal was taken to this court and the transcript of the record was sent up and presented on the following 2d of May, counsel for the appellant submitting in *488addition a copy of the stenographic notes taken during the trial. '
The doctrine announced by this court in very recent opinions is that in order that this appellate court may enter upon a consideration of the evidence taken in the lower court, it must be submitted to it by means of a bill of exceptions or a statement of facts properly prepared; the record does not contain either of these documents, and for these reasons we cannot enter upon an analysis of the testimony of the witnesses presented in the lower court.
We have carefully examined the transcript of the record transmitted by the clerk of the District Court of Guayama, but have found no material error which would justify a reversal or modification of the judgment of the District Court of Guayama, the subject of this appeal.
For these reasons, we are of the opinion that the judgment rendered in this cause by the said district court should be affirmed in all respects, with the costs against the appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernandez, Figueras and MacLeary concurréd.